Citation Nr: 1541237	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  05-21 353A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left eye disability (claimed as loss of left eye visual acuity).

2.  Entitlement to service connection for a right eye disability (claimed as loss of right eye visual acuity).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1955 to December 1957.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2004 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim of service connection for loss of left eye visual acuity and denied service connection for loss of right eye visual acuity.  In July 2007, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In September 2007, the case was remanded for additional development.  In November 2008, the Board issued a decision that denied the Veteran's appeal of the April 2004 rating decision's denials.  The Veteran appealed that decision to the Court.  In December 2009, the Court issued an order that vacated the November 2008 Board decision and remanded the matters on appeal for readjudication consistent with the instructions outlined in a December 2009 Joint Motion for Remand (Joint Motion) by the parties.  In March 2010 and in October 2010, the case was remanded for additional development.  In a July 2015 telephone contact, the Veteran confirmed that he did not want a new Board hearing.  

[In a February 2011 supplemental statement of the case (SSOC), the RO reopened the claim of service connection for loss of left eye visual acuity and decided it on the merits.  Regardless, the Board must make its own determination as to whether new and material evidence to reopen the claim was received in order to establish its jurisdiction to review de novo the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  An unappealed September 1993 rating decision denied the Veteran service connection for loss of left eye visual acuity, finding in essence that there was no evidence of a current loss of left eye visual acuity or that any current left eye disability was related to his service.

2.  Evidence received since the September 1993 rating decision suggests that the Veteran has a current left eye disability with continuity of symptoms since service; relates to an unestablished fact necessary to substantiate the claim of service connection for a left eye disability, and raises a reasonable possibility of substantiating such claim.

3.  A current left eye disability was not manifested in service, and the preponderance of the evidence is against a finding that any current left eye disability is related to the Veteran's service (to include any left eye symptoms therein/continuing thereafter).

4.  A current right eye disability was not manifested in service, and the preponderance of the evidence is against a finding that any current right eye disability is related to the Veteran's service (to include any right eye symptoms therein/continuing thereafter).


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a left eye disability/loss of left eye visual acuity may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  Service connection for a left eye disability/loss of left eye visual acuity is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Service connection for a right eye disability/loss of right eye visual acuity is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Inasmuch as this decision reopens the claim of service connection for a left eye disability (claimed as loss of left eye visual acuity), there is no reason to belabor the impact of the VCAA on the matter of reopening such claim; any notice or duty to assist omission is harmless with regard to the Veteran's petition to reopen.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his service connection claims prior to their initial adjudication.  A January 2004 letter explained the evidence necessary to substantiate a claim for service connection, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Thereafter, March 2006 and September 2007 letters informed him of disability rating and effective date criteria.  At the hearing before the undersigned, the Veteran was advised of what is needed to substantiate his claims for service connection for a left eye disability and for a right eye disability.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

A certification from the National Personnel Records Center (NPRC) in St. Louis, Missouri, reflects that some of the Veteran's service treatment records (STRs) may have been destroyed in a 1973 fire at that facility.  Hence, VA has a heightened duty to assist the Veteran in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365  (1991).  This duty includes a search for alternate source medical records.  In a May 2004 statement, the Veteran related that in addition to seeking treatment at Ft. Jackson, South Carolina, he was also treated during service at the VA Medical Center (VAMC) in Montgomery, Alabama in 1956 when he was home on leave.  In a July 2004 statement, he stated that he was treated in service at Ft. Jackson, South Carolina, at Fort Benning, Georgia, and at the VAMC in Birmingham, Alabama in 1956 when he was home on leave.  Records were requested from the VAMCs in Montgomery, Alabama and in Birmingham, Alabama; both responded that they did not have any records for the Veteran.

The Veteran's available and pertinent post-service treatment records have been secured.  The RO arranged for pertinent VA examinations in May 2010 and January 2011.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  All of the relevant development requested by the Board's September 2007, March 2010, and October 2010 remands was fully completed, as the RO attempted to secure any outstanding records (including VA treatment reports) and arranged for a pertinent VA examination by an ophthalmologist with adequate medical opinions (in January 2011).  Therefore, the Board concludes that its remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the development outlined in the December 2009 Joint Motion was addressed by the Board in its March 2010 and October 2010 remands when the Board instructed the RO to obtain all outstanding treatment reports (to include from the VAMC in Cleveland, Ohio), and such development has been fully completed as noted above.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for a left eye disability (on the merits) and for a right eye disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist as to these matters is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Reopening Claim of Service Connection for Left Eye Disability

A claim which is the subject of a prior final rating decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7105.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A September 1993 rating decision denied the Veteran service connection for loss of left eye visual acuity essentially on the basis that there was no evidence of current loss of left eye visual acuity or that any current left eye disability was related to his service.  He was furnished notice of that determination and of his appellate rights, and the September 1993 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the September 1993 rating decision includes the report of a January 2011 VA eye examination, wherein the VA examiner (an ophthalmologist) affirmed that the Veteran had an episode of bilateral eye inflammation in service and had also had recurrent episodes of bilateral eye inflammation since service.

As service connection for loss of left eye visual acuity was previously denied on the basis that there was no evidence of current loss of left eye visual acuity or that any current left eye disability was related to his service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show either that the Veteran has a current loss of left eye visual acuity or that any current left eye disability is related to his service.  The aforementioned evidence indicates that he has had continuity of symptomatology of a current left eye disability since service.  For purposes of reopening, it is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for a left eye disability (claimed as loss of left eye visual acuity), and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a left eye disability (claimed as loss of left eye visual acuity) may be reopened.  38 U.S.C.A. § 5108.

Service Connection - in general

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the Veteran's service records were apparently in large part destroyed by a fire at the facility storing such records, the Board has a heightened obligation to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

A congenital condition such as refractive error of the eye is not a disease or injury within the meaning of applicable legislation for the payment of compensation benefits under 38 C.F.R. § 3.303(c).

Service Connection for Left Eye Disability and for Right Eye Disability

As noted in the Introduction above, the RO reopened the Veteran's claim of service connection for loss of left eye visual acuity (in a February 2011 SSOC) and decided the reopened claim on the merits.  Because the RO has already conducted a de novo review of the reopened claim and decided it on the merits, the Board (which in the instant decision has determined that new and material evidence has been received to reopen a claim of service connection for a left eye disability (claimed as loss of left eye visual acuity)) may now proceed to a de novo review of this reopened claim and decide the issue on the merits without any prejudice to the Veteran.

The Veteran contends that he is entitled to service connection for a left eye disability and for a right eye disability because he alleges that he had an episode of bilateral eye swelling/inflammation in service and that he has had recurrent episodes of bilateral eye swelling/inflammation since service.

There are no STRs currently available, as such records were apparently destroyed by a 1973 fire at the NPRC facility which stored such records.

Following service, an October 1992 VA treatment report notes the Veteran's complaint of pain and itching/burning in both eyes occurring in the mornings, and it was noted that he used artificial tears for relief; eye testing revealed that he had 20/20 (in both eyes) corrected distance vision and 20/25 (in one eye) and 20/30 (in the other eye) corrected near vision, and the following were assessed: suspect glaucoma, early onset of cataracts, blepharitis, dry eye syndrome, and hypertensive retinopathy.  A February 1993 VA treatment report notes that vision testing revealed that he had 20/20 (in both eyes) corrected vision, and Grade III hypertensive retinopathy and increased cup/disc ratio were assessed.  A December 2000 VA treatment report notes his complaint of a watery right eye without redness or pain; he denied blurred vision, and was instructed to contact the optometry department if the problem persisted.  A May 2002 VA treatment report noted that he had epiphoria (watering) of the right eye; visual acuity testing revealed that he had 20/20 (in both eyes) corrected vision and that peripheral vision that was intact. Suspected glaucoma with normal intraocular pressure and hypertension with mild retinopathy were assessed.

The Veteran filed his current claims for service connection for left eye and right eye disabilities in December 2003.

An August 2006 VA treatment report of the Veteran's annual eye examination notes his complaints of floaters (seldom) and dry eyes bilaterally (helped with medication); eye testing revealed that he had 20/25 (in the right eye) and 20/20 (in the left eye) corrected distance vision, and the following were assessed: glaucoma suspected, dry eye with blepharitis bilaterally, and presbyopia.  A June 2007 VA treatment report of his annual eye examination notes his complaint of both eyes watering a lot and swelling at night; visual acuity testing revealed that he had 20/25 (in both eyes) corrected distance vision; the assessments were: primary open-angle glaucoma (POAG) suspected, blepharitis with dry eye bilaterally, presbyopia bilaterally, and hypertension with grade 2 retinopathy bilaterally.

At the July 2007 Travel Board hearing, the Veteran testified that he did not have any eye or vision problems when he entered service, nor did he sustain any eye trauma or injury in service.  He also testified that during service (in 1956), when he went to sleep, he woke up with both eyes "completely swollen," and he was allegedly told by a treatment provider in service that this was due to an allergic reaction.  [He referred to a December 1957 morning report which apparently showed that he had some type of treatment while in service, described by him as treatment for his eyes; however, the Board notes that the morning report in question only notes that the Veteran was discharged from service not by reason of physical disability and does not refer to any treatment in service.]  He further testified that he has been having this problem with his eyes ever since service.

A July 2008 VA treatment report of the Veteran's annual eye examination notes his complaint of watery eyes which were helped by medication; eye testing revealed that he had 20/25 (in both eyes) corrected distance vision, and the following were assessed: POAG suspected, blepharitis with dry eye bilaterally, presbyopia bilaterally, and hypertension with mild retinopathy bilaterally.  A July 2008 VA treatment report dated nine days later notes his complaints of one week of redness, itching, and swelling in his left eye, and he noted having a recurrence of red eye two times a year but never this severe; eye testing revealed that he had 20/25 (in the right eye) corrected distance vision [the left eye was not tested], and he was assessed with corneal epithelium disruption of unclear etiology.  A July 2008 VA treatment report dated four days later notes that the pain and redness from his corneal abrasion had resolved, and he reported no recurrence of redness and no discharge or watering; eye testing revealed that he had 20/25 (in the right eye) and 20/20 (in the left eye) corrected distance vision, and he was assessed with corneal epithelium disruption (greater in left eye than right eye).  A June 2009 VA treatment report notes his complaint of watery tearing eyes, especially at night, but he said it seemed like his vision was doing well; eye testing revealed that he had 20/25 (in the right eye) and 20/20 (in the left eye) corrected distance vision and 20/20 (in both eyes) corrected near vision.  The assessment was: POAG suspected, ectropion with dry eye bilaterally, hypertension with mild retinopathy bilaterally, cortical cataracts bilaterally, and flashes/floaters (not often).

On VA eye examination in May 2010, it was noted that the Veteran's general eye symptoms consisted of aching pain behind the eyes and itching of both eyes (currently treated with artificial tears and ointment), and his vision was noted to be good with glasses.  Visual acuity testing revealed that he had 20/25 (in the right eye) and 20/20 (in the left eye) corrected distance vision.  The following diagnoses were made: low risk glaucoma suspected in both eyes; dry eye syndrome in both eyes; hypertensive retinopathy in both eyes; and age-related cataracts in both eyes.  The VA examiner (an optometrist) opined that the Veteran's complaints of discomfort were more likely than not secondary to the dry eye syndrome in both eyes, and also opined that all four conditions "were not likely secondary to military service."  No rationale was provided for these opinions.

A July 2010 VA treatment report noted the Veteran's complaint of occasional dryness/watering of the eyes bilaterally; eye testing revealed that he had 20/20 (in both eyes) corrected distance vision, and the following were assessed: glaucoma (POAG) suspected bilaterally, mild hypertensive retinopathy bilaterally, blepharitis bilaterally, immature cataracts, and refractive error/presbyopia.

On VA eye examination in January 2011, the Veteran reported that he occasionally got swollen, itching, burning symptoms in his eyes with some pain, that he usually noticed the problems when he woke up, and that mostly his right eye was bothering him, but otherwise his vision was "doing ok."  He also reported that he had an episode on night duty in service when his eyes both swelled up, and he was allegedly told it was an allergy; he noted that he has had these problems since then.  Visual acuity testing revealed that he had 20/25 (in the right eye) and 20/20 (in the left eye) corrected distance vision.  The following diagnoses were made: rosacea with meibomian gland dysfunction (MGD), glaucoma suspected, and cataracts.  The VA examiner (an ophthalmologist) opined that the rosacea with MGD was the likely cause of his symptoms.  In an addendum opinion on the same date of that examination, the examiner noted that positive findings at the current examination included: bilateral conjunctival injection which the Veteran said was episodic two to four times a year since his episode of bilateral ocular inflammation while in the service, posterior lid margin blepharitis, rhinophyma without any other dermatological signs on that day of facial rosacea, and large optic nerve (ON) cups which had him labeled as a glaucoma suspect on past examinations.  The examiner opined, "I did not see a direct connection between his episode of inflammation while in the service and his recurrent episodes of eye inflammation since then."
In another addendum opinion one week after that examination, the January 2011 VA examiner noted his review of the record and reiterated that the Veteran had an episode of bilateral ocular inflammation while in the service, followed by bouts of redness and irritation since then occurring two to four times a year without any seasonal or other obvious cause and lasting for a few days (generally improving faster if using anti-inflammatory drops).  The examiner noted that the Veteran did have polycythemia vera "which can occasionally be associated with bouts of itching and redness of the conjunctiva, although the more significant complications involve the vascular supply of the retina."  Regarding the etiology of the Veteran's current eye disabilities, the examiner provided the following opinions: "Since polycythemia vera generally becomes more of a problem with increasing age, it may be responsible for some of his ocular symptoms now but it is unlikely to be related to his episode while in the military.  In addition, there is evidence for posterior blepharitis possibly with a facial rosacea component that could be the cause of recurrent eye inflammation but again is unlikely to have been related to his episode in the service.  In addition he has been followed as a glaucoma suspect because of large optic nerve cups but with normal OCT [optical coherence tomography] and visual fields in the past, negative family history for glaucoma, and thicker corneas than average with measurements of 0.58-0.59 central corneal thickness which tends to result in higher IOP [intraocular pressure] readings tha[n] they actually are, [and] so far there has not been a diagnosis of primary open glaucoma made.  He also has been noted to have mild hypertensive retinopathy in the past but that relates more to his blood pressure control and has no visual significance at the present time.  In summary, I do not believe, with a high degree of certainty, that his episode while in active duty has any etiologic relationship with his present eye problems."

The evidence shows that, during the period of the current claim, the Veteran has been assessed with loss of visual acuity (no worse than 20/25 for corrected distance vision) in both eyes, as well as other disabilities (including blepharitis with dry eye, mild hypertensive retinopathy, ectropion with dry eye, age-related cataracts, and rosacea with MGD) in both eyes.  [He was also treated for a single episode of corneal epithelium disruption which resolved over the course of four days in July 2008.]  The Veteran's service records are fire-related and therefore not available for review, but he has provided consistent testimony of having experienced an episode of bilateral eye swelling/inflammation in service.

To the extent the Veteran claims that he has experienced continuous eye problems since service, the preponderance of the evidence is against the claim.  Even conceding that he had an episode of bilateral eye swelling/inflammation in service (allegedly in 1956), the evidence of record reflects that the Veteran did not seek any post-service treatment for his eyes until October 1992, nearly 35 years after his December 1957 service discharge.  Thus, the only evidence of record of continuing eye problems from service to the present time consists of the Veteran's own statements, made in the course of his claims for VA compensation benefits.  The Board finds that all of these factors weigh heavily against finding as credible the Veteran's current assertions of one instance of bilateral eye symptomatology in service followed by a continuity of bilateral eye symptomatology.

As noted above, the May 2010 VA medical opinion regarding the etiology of the Veteran's left and right eye disabilities was unaccompanied by rationale, and as such it is entitled to little probative weight.  Therefore, the most probative evidence in the record that addresses the question of a possible nexus between the Veteran's current left and right eye disabilities and his military service, namely the medical opinions by the January 2011 VA examiner, is against the Veteran's claim.  These opinions are by a medical professional (who is competent to provide such opinions), reflect familiarity with the entire record, and are accompanied by rationale referring to accurate factual data for support.  Thus, such opinions are the most probative evidence in these matters.  Consequently, service connection for a left eye disability loss of  left eye visual acuity and for a right eye disability/loss of right eye visual acuity is not warranted.  See 38 C.F.R. § 3.303(b).

The Veteran is competent to describe any discernible symptoms of his bilateral eye disabilities without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, his own opinions regarding the etiology of his current bilateral eye symptoms (i.e., relating such to one episode of symptoms in service) are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the etiology of his left and right eye disabilities is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372 (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for a left and right eye disabilities/loss of left and right eye visual acuity.  Accordingly, the appeal in these matters must be denied.


ORDER

The appeal to reopen a claim of service connection for a left eye disability/loss of left eye visual acuity is granted.

On de novo review, the appeal seeking service connection for a left eye disability/loss of left eye visual acuity) is denied.

The appeal seeking service connection for a right eye disability/loss of right eye visual acuity is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


